Citation Nr: 0521842	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with depressive reaction associated with 
anxiety, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
July 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision in 
which the RO denied the veteran a rating higher than 50 
percent for his service-connected depression reaction 
associated with anxiety.  The veteran filed a notice of 
disagreement (NOD) in July 2001, and the RO issued a 
statement of the case (SOC) in March 2002.  Later in March 
2002, the veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals).  

In November 2002, the Board determined that further 
evidentiary development of the claim was warranted and 
undertook such development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.  

Later, however, the provision of 38 C.F.R. § 19.9 purporting 
to confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was held to be invalid.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in July 
2003, the Board remanded to the RO the issue on appeal for 
accomplishment of the actions directed by the Board.  \

Following completion of the requested development, in a March 
2005 rating decision, the RO recharacterized the veteran's 
service-connected psychiatric disability as "PTSD with 
depressive reaction associated with anxiety," and  increased 
the veteran's disability rating from 50 percent to 70 
percent, effective April 18, 2000 (the date of the veteran's 
claim for increase).  The RO denied a rating in excess of 70 
percent (as reflected in the April 2005 supplemental SOC 
(SSOC)), and returned this matter to the Board.  

For the reason expressed below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that various 
documents in the claims file-to include statements by the 
veteran-suggest that the veteran's psychiatric disability 
may significantly impact his employability.  In a June 2005 
statement filed with the RO, the veteran's representative 
informally raised a claim for a total disability rating based 
on individual unemployability (TDIU), due to the veteran's 
service-connected psychiatric condition-his only service 
connected disability.  The RO has not explicitly considered 
the veteran's entitlement to a TDIU.  

Because the veteran's service-connected PTSD with depressive 
reaction is the same condition underlying his claim of 
unemployability, on these facts, and for the sake of 
efficiency, the Board finds that the claim for a TDIU is 
inextricably intertwined with the claim for increase 
currently on appeal, and that the claims should be considered 
together.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  It follows that any Board 
action on the claim for increase would, at this juncture, be 
premature.  

Therefore, on remand the RO should provide the veteran with a 
formal application for a TDIU (VA Form 21-8940), to enable it 
to adjudicate the claim for a TDIU.  If the claim is denied, 
the RO should give the veteran and his representative notice 
of the decision, and the opportunity to perfect an appeal as 
to that issue.  The Board emphasizes to the veteran that, if 
he wishes to pursue an appeal of any issue not currently in 
appellate status-specifically, the claim for a TDIU-a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2004).  

Accordingly, the matter on appeal is hereby REMANDED to the 
RO, via the AMC, for the following action:  

1.  The RO should provide the veteran 
with a formal application for a TDIU (VA 
Form 21-8940) for completion.

2.  Thereafter, the RO should adjudicate 
the claim for a higher rating for PTSD 
(to include consideration of whether the 
criteria for a referral for assignment of 
a higher rating on an extra-schedular 
basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1), are met); and, if 
appropriate, the claim for a TDIU.  The 
claim(s) should be adjudicated in light 
of all pertinent evidence and legal 
authority.   

2.  If a claim for a TDIU is considered 
and denied, the RO must notify the 
veteran and his representative of the 
denial and advise them of the veteran's 
appellate rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate jurisdiction of an 
issue not currently in appellate status, 
a timely appeal (consisting of a timely 
NOD, and, after issuance of an SOC, a 
timely substantive appeal) must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to do so, the veteran should 
perfect an appeal of the claim for a 
TDIU, if desired, as soon as possible to 
avoid unnecessary delay in the connection 
with his current appeal.  

4.  Unless the claim for a higher rating 
is granted to the veteran's satisfaction, 
the RO should furnish to the veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for a TDIU, or the 
time period for doing so has expired, 
whichever occurs first.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




